Title: To James Madison from William Jones, 29 July 1816
From: Jones, William
To: Madison, James



Dear Sir
Philada. 29th. July 1816

Presuming that it may be acceptable to you to know the progress and prospects of the subscriptions to the Bank of the United States which in the existing State of things so materially involves the financial operations of the government, and the currency and credit of the Country; I have the pleasure to communicate to you such information as I possess on the subject either officially or privately.  The following statement will exhibit the ascertaintained result of the subscriptions marked thus X, and also the probable result at those places where the amount has not yet been ascertained, but approximates to certainty marked thus *.  The amount at the remaining places is conjectural but founded upon the best data at this time attainable.
viz.atPortland Maine350000"Portsmouth N H350000"BostonX2,402300"Providence R I (upwards of)X700000"Middletown Con (do)X1,000000"Burlington Vert.150000"New YorkX2300000"New Brunswick N JX130000"PhiladelphiaX5,833600"Wilmington DelX465000"BaltimoreX4,014100"RichmondX1,702200"Lexington Keny.1,200000"Cincinnati350000"Raleigh N C350000"Nashville Ten300000"Charleston S C*2,000000"Augusta Geo*1,000000"New Orleans300000"Washington CityX 1,293000$26,190200
I think it may be assumed as certain that the Capital will not be three millions of dollars deficient and that upon opening the subscription again it will be filled in less than forty eight hours.  With Sincere respect and regard I am Dear Sir your Obedt. Servt.

W Jones

